 SUMMER HILL NURSING HOME433Neil Kerman,Melvin Feigenbaum,Jacob Kresch andDavid Kerman,a Co-Partnership,d/b/a SummerHillNursing Home'andCharlene Goerke. Case22-CA-6252Janauary 19, 1976DECISION AND ORDERBY MEMBERSJENKINS, PENELLO, AND WALTHEROn October3, 1975,Administrative Law JudgeNancyM. Sherman issued the attached Decision inthis proceeding.Thereafter,Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended,the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings,findings 2 andconclusions of the Administrative Law Judge and toadopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Neil Kerman, MelvinFeigenbaum, Jacob Kresch and David Kerman, aCo-Partnership, d/b/a Summer Hill Nursing Home,Old Bridge, New Jersey, its officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order.The questions presented are whether Respondents, in vio-lation of Section 8(a)(1) of the National Labor RelationsAct, as amended, (the Act) interrogated and threatenedtheir employees concerning their membership in, activitieson behalf of, and sympathy for District 1199, NationalUnion of Hospital and Health Care Employees, RWDSU,AFL-CIO (the Union or District 1199); and, in violationof Section 8(a)(3) and (1) of the Act, reduced the hours andchanged the working status of employee Charlene Goerke(Miss Goerke), and thereafter discharged her, because shejoined or assisted the Union or engaged in other concertedactivities for the purpose of collective bargaining or mutualaid and protection.Upon the entire record, including my observation of thewitnesses, and after due consideration of the oral argu-ments of both parties at the conclusion of the hearing, thebrief filed by Respondents, and the "additional argument"submitted in a letter dated July 25, 1975, from counsel forthe General Counsel (the General Counsel) with a copy toRespondents' counsel, I make the following:FINDINGS OF FACT1. JURISDICTIONRespondents are a co-partnership doing business underthe trade name of Summer Hill Nursing Home. Respon-dents maintain their principal office and place of businessinOld Bridge, New Jersey, where they provide nursinghome and related services. During the respective years pre-ceding the issuance of the complaint and amended com-plaint,constituting representative periods,Respondentscaused to be purchased, transferred to, and delivered totheirOld Bridge facility medical supplies and equipment,drugs, and other goods and materials valued in excess of$50,000 in interstate commerce directly from States otherthan New Jersey. I find that, as Respondents concede, Re-spondents are engaged in commerce within the meaning ofthe Act, and that assertion of jurisdiction herein will effec-tuate the policies of the Act.District 1199 is a labor organization within the meaningof the Act.The name of Respondent Neil Kerman appears as amended at the hear-m§The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect.Standard DryWall Products, Inc.,91NLRB 544'(1950), enfd. 188 F 2d 362 (C.A. 3, 1951) We have carefullyexamined the record and find no basis for reversing her findings.DECISIONSTATEMENT OF THE CASENANCY M. SHERMAN, Administrative Law Judge: Thisproceeding was heard at Newark, New Jersey, on June 12,13, 16, 17, and 18, 1975, pursuant to a charge filed onFebruary 24, 1975, and a complaint issued on April 11,1975, and amended on May 22, 1975, and May 28, 1975.11.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundAbout spring 1974, the Teamsters began an organizingcampaign at Summer Hill Nursing Home (the Home). InSeptember 1974, the Board certified that the Teamstershad lost a representation election conducted in August1974.On several occasions within a 3 -week period during theTeamsters' campaign, including 3 occasions on a singleday, Respondent Neil Kerman,' Respondent Melvin Feig-enbaum, and/or Supervisor George McCraw 2 instructed'Hereafter referred to as Kerman Respondent David Kerman will bereferred to by his full name.ZMcCraw's supervisory status is alleged in paragraph 7a of the amendedContinued222 NLRB No. 71 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDthen switchboard operator Jean Green to call the police toremove union men from the property.3 At, an employeemeeting in June 1974, when management discussed wageincreases and a medical and dental insurance plan, Feigen-baum or (probably) Kerman told the employees that theywould not get better wages and benefits if a union wereseeking them.4In the course of the Teamsters campaign, employeeGreen provided Kerman with all but two of the pieces ofliterature which her sister (employed by Respondents untilabout late May 1974) received from the Teamsters. Mrs.Green offered him one piece of the remaining literature aswell, but he said that he had already obtained it from em-ployee Phyllis Goerke.5.On one occasion during this pen-od, when then switchboard operator Green advised Ker-man that she had put on "hold" a telephone call toemployee Hartley from a Teamsters representative, Ker-man asked Mrs. Green to arrange for him to listen in onthe conversation.When she replied that she did not knowhow to arrange this, he asked her to listen in on the call.She did so, and then reported to Kerman that there wouldbe a Teamsters meeting that night at a specified restaurantin the area. He replied, ". . . okay." 6Also during the Teamsters campaign, Feigenbaum askedMrs. Goerke, a registered nurse who had been doing someadministrative and related work at the Home and withwhom he and Kerman were then personal friends,? whichstaffmembers favored the Union and which did not. Mrs.complaint, and admitted in paragraph 7 of Respondents' "Answer toamended amended complaint "3 This finding is based on the testimony of Mrs. Green, not actively em-ployed by Respondents at the time of the hearing, whom the General Coun-sel called as a rebuttal witness - She.impressed me as an honest witness, andher testimony about these calls was persuasively specific. McCraw was notasked about these incidents. On cross-examination, Respondents Feigen-baum and Kerman both denied that these incidents occurred. As discussedinfra,I regard these Respondents as unreliable witnesses in other respectsOn the basis of the witnesses' demeanor, I credit Mrs Green4 Employees Green, Leola Hartley, and Emily Holbrook, all of whomimpressed me as honest witnesses, all testified as rebuttal witnesses that atleast this much was said about a union Because the complaint contains noallegations as to this incident, I regard my finding in the text as sufficientfor purposes of this case Kerman's version of the meeting did not refer totheUnion, he was not specifically asked whether it was mentioned Fordemeanor reasons, I discredit Feigenbaum's denial that a union was men-tioned5My findings as to Kerman's receipt of Teamsters literature are based onMrs. Green's testimony. For the reasons set forthsupra,fn. 4, I do not creditKerman's or Feigenbaum's denials.6My findings about this incident are based on Mrs Green's testimonyKerman was not asked about this incident7Mrs. Goerke's sister had been Respondents' director of nursing whenthe Home opened its doors in September 1972 While her sister was servingin this capacity, Mrs Goerke helped her to find nurses and typed up person-nel policies and procedure manuals for her Between June 1974 and the endof that year, because of the health problems of then director of nursing,Donald Powers, Mrs Goerke performed some administrative work whichhe normally would have done In addition, when the nursing home firstopened, Mrs. Goerge performed overtime work without compensation be-cause of "a feeling of loyalty I had It was brand new. I was proud of theplace It was like home, [a] family thing "-Also because of Powers' health problems, Feigenbaum and Kerman hadfrequent occasions to visit Powers, who was living with the Goerkes a shortdistance from the Home. Such visits led to conversations with the Goerkefamily. On several occasions, at Mrs Goerke's request, Kerman arrangedfor her to purchase at wholesale prices jewelry for her daughter, employeeCharlene Goerke On another occasions, Mrs Goerke lent Ferman her carGoerke, who at that time opposed the Union, supplied thisinformation to Kerman and Feigenbaum and to then di-rector of nursing Powers. Other employees also reported tothesemembers of management about fellow employees'Teamsters activities. At the time of the June 1975 hearing,most of the employees reported about, as well as those whoreported them, were still employed by Respondents. Onone occasion, Kerman asked Mrs. Goerke to go to a near-by Burger King restaurant to see which employees weretalking during their lunch break to a union representativeidentifiable by a New York license, plate number whichKerman gave her. She did so, and reported her observa-tions to Kerman. Thereafter, Kerman and Powers askedMrs. Green, who was then a nurses aide, to go to the Burg-er Chef and to report back to them if she was approachedthere by a union man.'B. Respondents' Alleged 8(a)(1) Violations During District1199s CampaignAlthough the Teamsters lost the August 1974 election,some of Respondents' employees thereafter engaged in dis-cussions about union organization. In December 1974,Mrs. Goerke reported this activity to Respondent Feigen-baum, who said, ". . . don't worry, a union can't touch usfor a year." 9 In early January 1975,10 employee CharleneGoerke (Mrs. Goerke's daughter) telephoned District 1199and asked it to send a representative to organize the Home.During the next few weeks, District 1199 held several meet-ings for Respondents' employees, some of whom also dis-cussed District 1199 among themselves and circulated andsigned authorization cards.In early January 1975, Chef Rasheed Barata, who Ker-man testified is a supervisor, told Mrs. Goerke that "thebosses want[ed] to fire" a kitchen employee, identified inthe record merely as "Lora," and advised Mrs. Goerke tostay away from her because she had come in one eveningasking what time a union meeting was to be held. Aboutmid-January, Kerman called Mrs. Goerke to his office andasked what she had been talking to "Lora" about. Mrs.Goerke replied that "Lora" had been telling about a bookshe was writing and about her journal. Kerman asked whatMrs. Goerke had heard of union activity. Although Mrs.Goerke had heard her daughter Charlene and her friendstalking 'about the Union on the telephone, Mrs. Goerkereplied that she knew nothing about it.llDuring break time shortly before January 24, the date ofthe first union meeting, employees Charlene Goerke,Charles Caulfield, Karen Keiser, and Frank Mulvey gath-ered at a table in the staff dining room, which is about 10SMy findings in this paragraph are based on Mrs Green's testimony,which is uncontradicted, and on the testimony of Mrs. Goerke Feigenbaumwas not asked about Mrs Goerke's activity except a request that MrsGoerke observe union activity at a hamburger place; he deniedmaking sucha request, but she did not attribute such a request to him.For demeanorreasons, and in view of Kerman's unreliability in other respects (seeinfra),Idiscredit his denials of the first Burger King incident and of Mrs Goerke'srqorts to him.Thisfinding isbased on Mrs. Goerke's undemed testimony.10All dates hereafter are 1975 unless otherwise stated11My findings in this paragraph are based on Mrs Goerke's undeniedtestimony SUMMER HILL NURSING HOME435by 12 feet and is across a hail and about 20 feet from theoffice used by Kerman and Feigenbaum. The employeesdiscussed arrangements for transportation of people whowere going to the forthcoming union meeting. As the otheremployees were getting up from the table, Caulfield wascalled to the doorway by Supervisor McCraw, who hadbeen standing at a vending machine immediately outsidethe dining room door. McCraw told Caulfield that he hada, very loud voice, that the A-wing kitchenette (where theemployees sometimes took-their breaks) was right next toKerman's office, that the walls were very thin andCaulfield's voice could travel through these walls, that"they" knew everything the employees were talking about,and that if Caulfield did not "watch" himself he was goingto get himself and other people were going to get them-selves into"trouble with this union talk." Caulfield repliedthat anything he said privately he was not afraid to sayopenly. McCraw thereupon laughed, and Caulfield left theroom.12About thissame time, Supervisor McCraw met employeeMulvey on the stairs and, according to Mulvey's undeniedand credible testimony, "just casually asked me if I hadheard anything about the Union." Mulvey replied that hehad not. The record fails to show whether this was true.13A few days after the January 24 union meeting, employ-ee Pat O'Brien told Supervisor McCraw, in the presence ofemployee Florence Fredericks, that Mrs. Fredericks hadasked O'Brien,"in case that we were able to get a unioninto thenursinghome at some future date, would he bewilling to go along with it," and that he was disturbedabout this.14 Mrs. Fredericks admitted that she had madesuch a statement to O'Brien, whereupon McCraw statedthat "he didn't want to hear of anything about a union, orknow of any papers or flyers or cards being passed aroundthe nursing home -as it would mean immediately dismissalfor anybody that was found with it." Mrs. Fredericks toldMcCraw that she knew nothing about O'Brien's furthercomplaint to him that somebody -wanted to take O'Brien'sjob away, considered him an old man, and "mocked himout" because he came to work, on a bicycle. During acoffeebreak later that day, Mrs. Fredericks embraced a fel-low employee and told her that O'Brien had "squealed" toMcCraw about Mrs. Fredericks' asking O'Brien about aunion.Uponseeing this,McCraw nodded, sipped at his12My findings in this paragraph are based on the mutually corroborativetestimony of the four employees present:McCraw testified that he toldCaulfield that he could be heard in the office used by Kerman and Feigen-baum, and should lower his voice somewhat.However,McCraw admittedthat Caulfield replied (as the employees testified), "Whatever I have got tosay I am happy to say this public or in front of anyone," a remark which isfully responsive to McCraw's remarks as testified to by the employees but,asMcCraw himself testified, would be a "strange response" to his com-ments as testified to by him. Moreover, McCraw partly explained his al-leged requestthat Caulfield lower his voice by expressing a somewhat irrele-vant concern that employees were overstaying their break Because of suchincongruities inMcCraw's testimony and after considering the witnesses'demeanor,I credit the employees'version of this incident,and believe Mc-Craw's only to the extent consistent with theirs13Mulvey was not sure whether this conversation, which McCraw wasnot asked about, occurred before or after McCraw's conversation withCaulfield in the staff dining room14My finding in this sentence is based on the mutually corroborativetestimony of McCraw (whom I credit to this extent) and Mrs Frederickscoffee,and said,"...he knew who the instigatorswere." 15Between theJanuary 24 andthe January 31 Union meet-ings, supervisorMcCrawmet employee Barry Fredericks(employee Florence Fredericks'son) in the hallway. 'Mc-Crawstopped him and asked whether he knew- anythingabout the union meeting.Barry Fredericks replied that hedid not.16McCrawthen said that"he dust got done talkingto [Barry Fredericks']mom, and that if he finds out who'sstarting it up, . . .there's going to be a dismissal." BarryFredericks then said he knew nothing about a Union.17Thereafter,the employees discussed among themselvesMcCraw's dismissal threat for unionactivityand the factthat he had spoken to the Frederickses about union activi-ty.C. The AllegedDiscriminationAgainst Employee CharleneGoerke1.BackgroundCharleneGoerke washired byRespondents in October1972, abouta month after the Home opened its doors, andwas continuouslyemployed byRespondents until her Feb-ruary 1975discharge.She worked as a kitchen aide untilJanauary 1974, when, ather request,she was assigned towork as a nursesaide, the jobshe held for the rest of heremployment.In June1974,Miss Goerke received an "Employee Ser-vice Evaluation" which ratedher as above average in eachof the 22 applicable categories 18 and contained a"Supervisor'sComment," "Goodaide.However, at timesisgruff and profane. Her attitude toward some[patients]may bedue to misunderstanding of condition.Attitudeseems to have changed in last month."I infer from the15Myfindings in the last four sentences are based almost entirely on Mrs.Fredericks'credited testimonyHer testimony about the coffee break inci-dent is undenied.After crediblytestifying that O'Brien had complainedabout being"disturbed" by Mrs. Fredericks'efforts to discuss the Union,McCraw initially testified that she never said anything to him about theUnion McCraw then testified that O'Brien had alleged that Mrs. Frederickshad threatened him with being run off the road if he did not loin the Union,thatMrs Fredericks had denied saying this,and that McCraw did not askher what happened but merely said, "we cannot have this type ofdiscord in the home.We can't have one employee threatening the other .We have to work together, we have got ajob to do.What you do away fromthe Home is your own business"McCraw testified that he did not reportthis incident to his superiors,and that Mrs Fredericks had been a goodworker.Although still in Respondents'employ, O'Brien was not called as awitness. In view of the witnesses'demeanor and the improbabilities in Mc-Craw's testimony,IcreditMrs Fredericks16The record contains no direct evidence about whether this was true.Because Barry Fredericks' mother signed a union card,attended a unionmeeting,had been campaigning for the Union,and lived in the same apart-ment complex,if not the same apartment,as her sons, I infer that he did infact know about the meeting.17My findings in this paragraph are based on the testimony of BarryFredericks,whom I regard as a wholly honest witness McCraw, whom Iregard as unreliable(supra, fns.13 and 16), admitted having a conversationwith Barry Fredericks about his mother, but testified that this was about apersonal problem related to Barry Fredericks rather than a union problemor one related to his mother McCraw denied having told Barry Fredericksthat"he would be dismissed,"a statement which he never attributed toMcCraw.18Employees were rated t through 4,4 being the highest rating. MissGoerke was rated 3 in 21 categories and 4 in "Appearance." 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDincident on, which this comment was based that it meanther attitude had changed for the better.19 Miss Goerke add-ed to the form the comment, "I agree." Aside from thisreport (which was made by then supervisor of nursing,Powers, a family friend,suprafn. 8), it is undenied thatduring the entire period of her employment,she was nevercriticized for her work or its quality and never received anywarnings. In latefall 1974,she was sent to assist Kerman'saunt (a patient at the Home) at a hospital. After visiting hisaunt at the hospital while Miss Goerke was looking afterher, he told Mrs. Goerke that her daughter "had made afine job, she made a fine appearance." Effective January13, 1975, after Powers had left and 6 weeks before MissGoerke's discharge, her hourly rate was increased fromabout $2.32 an hour to about $2.49 an hour. There is noevidence that any other employees received wage increasesat this time.2. The alleged discriminatory cut in Charlene Goerke'shoursDuring the last week or two of the Teamsters campaignwhich terminated with the August 1974 election, MissGoerke urged a number of her fellow employees to vote"Yes." On the last day of the campaign, she prominentlywore on her uniform at the Home a 3-inch Teamsters but-ton in "Da-Glo" colors: This button was admittedly ob-served by Kerman, and it is undenied that Feigenbaumsaw it as well.In late August or early September 1974,Kerman asked Miss Goerke whether she had voted for theTeamsters, and she replied that she had 20 About late De-cember 1974, Mrs. Goerke commented to Kerman thatshe, her daughter, and her son Lawrence (also in Respon-dents' employ) were "Summer Hill's most loyal employ-ees."Kerman replied, "Yes, Charlene is really loyal. Shestabsus in the back." 21-As previously noted, it was Charlene Goerke who tele-phoned District 1199 in early January 1975 to send downan organizer.MissGoerke told all of her fellow employeesabout the first meeting on January 24; attended that meet-ing and a subsequent meeting on January 31; asked theorganizer the questions that all the employees had; and gotcards and literature to hand out to people. She later distrib-uted cards to between 10 and 20 of her fellow employees inthe Home during breaks.a. BackgroundBetweenher October 1972 hire and June 1974, by whichlatter date Charlene Goerkewas a nursesaide, she attend-ed high school and worked part time. When she worked asa kitchen aide, she had no difficulty in obtaining from Su-19The comment on the form was based on an incident where the floorwas understaffed and, after a "very nice" but "very picky" patient rejecteda series of lunch trays brought to her room by Miss Goerke, she said in anadmittedly"harsh" manner,"I'm not going back to that kitchen again, I'msorry . . . . You'll have toeat this."Miss Goerke later apologized to thepatient,and testified,"...now we're the best of friends again."20 This finding is based on the testimony of Charlene and Phyllis GoerkeOn the basis of the,witnesses'demeanor,I do not credit Kerman's denial21This finding is based on Mrs Goerke's testimony. Kerman did notdeny then making this remark,although he did deny the use of like languagewhen Miss Goerke was discharged in February 1975.pervisor McCraw a work schedule which permitted her toattend school and engage in after-school activities. Whenshe became a nurses' aide in January 1974, she workedweekends until her June 1974 graduation. At thistime, sherequested and received full-time employmentas a nursesaide.In the fall of 1974, Miss Goerke registered for dayclasses at college.The day after her registration, she toldthen Director of Nursing Powers what days she would begoing to school, and he let her work on her days off fromschool.BetweenSeptember 15, 1974, and January 16, 1975,MissGoerke worked on the 7 a.m. to 3 p.m. shift at least 3days each week, and occasionally 4. More specifically, sheregularly worked this shift on Sundays, Mondays, and ro-tatingThursdays and Saturdays.b.Miss Goerke's request for more hours duringher semesterbreakMissGoerke wason semesterbreak between January 15and 29. On January 21(infra,fn. 24), she asked TheresaHowley, who was the secretary to the nursing director, formore hours during the semester break. After checking withFeigenbaum, Mrs. Howley said that she could work be-tween 7 p.m. and 9 p.m. Miss Goerke said that she pre-ferred to work from 7 a.m. to 3 p.m., her regular hours onthe days that she worked, but that she would "try" the 7p.m. to 9 p.m. schedule. Mrs. Howley said that she did notknow if Miss Goerke would be needed from 7 a.m. to 3p.m. any more "because she just didn't have enough room,they had enough full timers." 22 Miss Goerke worked from7 p.m. to 9 p.m. on January 22 and 23 in addition to work-ing on other days the three 7-to-3 shifts called for by herexistingschedule. 23Later that week, Miss Goerke asked Barbara Friedman,the then acting director of nursing, for more hours. Mrs.Friedman said that she did not know, she would have tosee, shedid not need part timers on the 7 a.m. to 3 p.m.shift, she had enough full timers.MissGoerke said that 7p.m. to 9 p.m. was very inconvenient, and could Mrs.Friedman possibly make it 3 to 9 or 3 to 11 or somethinglike that.Mrs. Friedman thereupon scheduled Miss Goerketo work, and she did work, between 3 p.m. and 9 p.m. fromMonday, January 27, through Friday, January 31,inclusive(a total of 30 hours) rather than the two 7 a.m.-3 p.m.shifts (totaling 16 hours) on Monday, January 27, andThursday, January 30, called for by the schedule previous-lydrawn up.24 Mrs. Goerke repeatedly protested herdaughter's evening hours to Mrs. Howley, who referred herto Kerman, who said, "I'll see."22 Thisfinding isbased on Miss Goerke's testimonyOn the basis of thewitnesses' demeanor,Ido not credit Mrs. Howley'sdenial23Miss Goerketestified that her conversationwith Mrs Howleyoccurredabout January 20. My finding that it occurred on January21 is based onMiss Goerke's testimony,to some extentcorroborated by Mrs. Howley, thatthe conversationtook place the same week Miss Goerkeworked 2 subse-quent days between 7 p.m. and 9 p.m. (which datesare fixed by Respon-dents' records as January 22 and 23) and on MissGoerke's further testimo-ny that theconversationtook place on a day whenshe was not regularlyscheduled to work,the first suchday that week was January21. 1 believeMrs Howleywas mistakenin testifyingthat the conversation occurred inearly January.2These hourlytotals include45-minute unpaid lunch periods SUMMER HILL NURSING HOME437c.Miss Goerke's requests that her February schedule bewithheld and changedIn mid-January, in accordance with prior practice, awork schedule form for February 2 to March 1 was postedon the bulletin board, the only entries being the employees'names.MissGoerke's name was listed. Prior practicecalled for each employee to enter his own suggested work-ing hours on the form, which was then returned to Mrs.Howley, who would make any revisions or additions tobring the schedule up to good nursing coverage. The Feb-ruary 2-March 1 schedule was returned to Mrs. Howley onJanuary 22, containing hourly schedules for most of theemployees but with no hourly schedule for Miss Goerke.Between January 22 and 24,25 Miss Goerke asked bothMrs. Howley and Mrs. Friedman to defer preparation ofMiss Goerke's February 2-March 1 schedule until January31, because she was going down on January 31 to registerfor dayclasses atcollege and did not yet know when shewould be going to school and when she would be availablefor work. Mrs. Howley and Mrs. Friedman both respondedthat they would wait and she should come to them whenshe had her school schedule.26 Respondents had previouslyadjusted the work schedules of Miss Goerke and other em-ployees to their school schedules, sometimes on short no-tice,without suggesting to the employees that such adjust-ments were awkward to make.27The schedule for February 2 to March 1, inclusive, wasposted about January 29. It called for Miss Goerke to workfrom 7 a.m. to 3 p.m. every Sunday and every other Satur-day, but gave her no weekday work at all. This schedule forMiss Goerke had been drawn up at the instance of Re-spondent Feigenbaum. Miss Goerke did not see the sched-ule until January 30, at an hour when Mrs. Howley hadalready left for the day.28 On the following day, MissGoerke went down to register at school but was unable toget any classes (seeinfra,fn. 31). On the way back fromschool, she and employee Lawrence Goerke (her brother)25Myfinding as to the date is based on Mrs Howley's testimony, whichI credit to this extent.26My findings in the last two sentences are based on Miss Goerke's tes-timony. Although still in Respondents' employ, Mrs. Friedman was notcalled as a witness Because Miss Goerke's 2 years' experience at the Homemust have given her some awareness of the Home's scheduling problems,and in view of the witnesses' demeanor, I do not credit Mrs Howley'stestimony that Miss Goerke asked her to defer issuance of the work sched-ule for the entire staff and that Mrs Howley neither refused (the naturalresponse to any such request)nor agreed.Indeed, at certain points in hertestimonyMrs. Howley virtually conceded the limited nature of MissGoerke's request.27 This finding is based on the undenied and credible testimony of MissGoerke, orderly Caulfield, and porter Mulvey. In addition, Mrs Howleytestified that during a period which included February 1975, part-time nurs-es aide,Gecek, was in school,available from 4 30 to I1 00, and came inwhen called.28 This finding is based on Miss Goerke's credited testimonyMissGoerke was working from 3 p.m to 9 p in. that day, and Mrs Howleycustomarily leaves between 2 p m.and 5 p in,most often about 4 Mrs.Howley testified that on January 31(infra,In 30), Miss Goerke came to her,waved her hand, and said in a direct, demanding, and hostile manner, "Itold you not to make up that schedule," whereupon Mrs Howley referredher to Kerman Because of Mrs Howley's unreliability in other respects andthe witnesses'demeanor, I do not believe Mrs. Howley's testimony in thisrespect.went to the Home to discuss their work schedules withmanagement.Upon being advised that the Goerke siblings wanted tospeak to Kerman or Mrs. Howley, Kerman stated that hewould meet them in the office of the directorof nursing,and called Feigenbaum to themeeting aswell. LawrenceGoerke, an orderly who had been working the 1 I a.m. to 7p.m. shift, said that he wanted to continue to work thatshift, rather than the 3 p.m. to 11 p.m. shift called for bythe posted February 2-March 1 schedule. Kerman refused.MissGoerke asked that she be given weekday work on the7 a.m to 3 p.m. shift, preferably 5 shifts a week but at leastas often as she had worked previously-that is, Mondaysand alternate Thursdays, as well as the weekend shifts shewas already scheduled for z9 Kerman then called in Mrs.Howley and told her to bring the schedule. He askedwhether there was any time off on the nursing schedule,and she said there was not. Miss Goerke said that she wassupposed to register in school and to take 12 credits andshe was not able to get them, her father was going to cutoff her support, and she needed employment. She said,. . please ...I thought that you could possibly workme into the schedule." Kerman said that there were open-ings on three Thursdays from 3 p.m. to II p.m. MissGoerke said that she could not take them because she wasplanning to take Thursday night courses later in the semes-ter;30 that Thursday nights were inconvenient; and that shethought it unfair that she should be asked to work them,because she "had been there longer than anybody" and theother part-timers onher 7-3 shift had not had their hourscut, although their days might have been switched.31Miss29 This finding is based on Miss Goerke's testimony In view of the evi-dence that she badly neededwork (much of such evidence proceeding fromRespondents'witnesses),the testimony by all witnesses that later during thesame interview she was offered work on Thursday evenings, and the wit-nesses'demeanor, I do not believe the testimony of Kerman or Feigenbaum,to some extent corroborated by Mrs.Howley;thatMiss Goerke said shewanted full-time 7-to-3 employment and would.accept nothing less. For likereasons, I discredit Kerman's and Feigenbaum's testimony that the Goerkesiblings did not come in to seek changes in their February 2-March I workschedules until the first week in February,after such schedules becameeffective,and Mrs.Howley's testimony that they did not come in untiltowards the middle of February Rather, I credit Miss Goerke's testimonythat she and her brother came in on January 31,the day after she saw herposted schedule.70 She had been unable to obtain day classes at the January 31 registra-tion because part-time students like her have the last selection and when herturn came,all the classes were filled She hoped to and in fact did laterregister for some Thursday evening "mini-courses," which start after theregular semester begins but thereafter meet for more hours than the courseswithan earlier starting dateMy finding about her reference to her school plans is based on the proba-bilities of the situation, Miss Goerke's testimony, and employee Caulfield'stestimony,admitted without objection,thatMiss Goerke had learned fromthe posted college schedule that the course she needed would be on thenight she was offered workWhile Miss Goerke did not in terms testify thatshe described this square conflict, I think it likely that she made this prob-lem clear.On the basis of the witnesses' demeanor and the probabilities ofthe situation,Ido not credit Kerman's denial,corroborated by Mrs. How-ley, that Miss Goerke explained that she planned to take a night course laterthat semester.While this class did not start until after the close of the periodcovered by the February 2-Marsh I schedule, I conclude that Miss Goerke,whose prior schedule had been substantially the same between September1974 and January 1975, anticipated that her new hours reflected in theFebruary schedule would likewise continue over a period of months.31This finding is based on Miss Goerke's testimony,the seniority refer-Continued 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDGoerke further said that the Goerkes had "done [Respon-dents] enough favors." Kerman admitted the Goerkes'prior favors 32 and the treatment accorded junior part-tim-ers,33but said that he could not just shift the schedulearound for the Goerke siblings, and that too many mem-bers of the Goerke family were working there. The Goerkesiblings said that "other people who have members of thefamily are all working together." 34 Kerman "just passedover that." Kerman, proposed that the Goerke siblings goto work at one of the other nursing homes in the area,35 butMiss Goerke replied that she did not want to work any-where else.36 Miss Goerke began to cry, and the men pre-sent tried to soothe her. Kerman said that Miss Goerkewould be given "on call" status.My findings in the foregoing paragraph are based on acomposite of Miss Goerke's testimony and credited por-tions of the testimony of Feigenbaum, Kerman, and Mrs.Howley. I believe that Miss Goerke gave a truthful accountof the conversation, but I also believe that certain addition-al remarks were made to which her testimony does notrefer.Miss Goerke's testimony that her brother had there-tofore been working from 11 a.m. to 7 p.m., and wanted tocontinue those hours rather than the 3 p.m. to 11 p.m.hours called for by the recently posted schedule, is corrob-orated by Respondents' September 1974-March 1975 workschedules for the 7 a.m. to 3 p.m. shift, which schedules failto list Lawrence Goerke, as well as Mrs. Goerke's uncon-tradicted and credited testimony about Kerman's Januaryannouncement of the change and Lawrence Goerke's even-tual transfer to the 7-to-3 shift at the insistance of Directorof Nursing Sheppard. Accordingly, I do not credit the testi-mony by Kerman and to some extent Feigenbaum thatbefore meeting with Miss Goerke, they met with LawrenceGoerke to discuss a request from him for a change to the 7a.m.-3 p.m. shift, that he was then promised the first open-ingon that shift, and that he was present duringmanagement's subsequent meetings with his sister becauseKerman called him in. For similar reasons, I do not creditence being corroborated by Mrs. Howley On the basis of the probabilitiesof the situation and the witnesses' demeanor, I do not believe Feigenbaum'sor Kerman's testimony that her seniority was not mentioned.32Miss Goerke had never refused any requests by Respondent to performany kind of work, and at Respondents' request had sometimes worked 7consecutive days. See also,supra,fn. 833Nurses aide Olin was scheduled to work three 4-day weeks and one2-day week in January, and three 4-day weeks and one 3-day week in Feb-ruary, all on the 7-to-3 shift. Of the 15 days she was scheduled to work inFebruary, 11 were weekdays Nurses aide Marie Cramer was scheduled towork alternating 5-day and 3-day weeks on the 7-to-3 shift throughout bothJanuary and February Of the 16 days she was scheduled to work in Febru-ary, 12 were weekdays In view of this evidence from Respondents' recordsand the probabilities of the situation, I do not believe Kerman's denial ofMiss Goerke's credited testimony that she referred to the fact that otherpart-timers retained their 7-to-3 hours.34 Several members of Chef Rasheed Barata's family were working underhim in the kitchen. Florence Fredericks was then employed in housekeepingand her son Barry as a porter35 This finding is based on Miss Goerke's testimony. Kerman and Feigen-baum both testified that in Mrs. Howley's presence, Kerman offered to tryto get Miss Goerke part time work elsewhere. Mrs Howley denied thatKerman said Miss Goerke could get employment elsewhere and named twoother nursing homes. On the basis of the witnesses' demeanor, I believeMiss Goerke.36 The Goerke house was located near the Home.the related testimony by Feigenbaum and Mrs. Howley thatafter obtaining Lawrence Goerke's consent, Kerman toldMiss Goerke that she would get the first 7-to-3 shift andher brother the second.37d. Respondents' February manning practicesRespondents ordinarily prefer to assign work to part-time employees rather than to full-time employees whowould be paid time and a half therefor. After advising MissGoerke that she had on-call status, and without calling herin,Respondents took the following steps to augment thenumber of nurses aides on duty:Full-time nurses aides Audrey Paskitti and Young Guz-inskiwere given extra hours. Miss Guzinski's scheduledTuesday, February 11, shift was changed to Saturday, Feb-ruary 15, when Miss Goerke was not scheduled to work,and Miss Guzinski worked a double shift that day.38 Also,in the beginning or middle of February, full-time nursesaide Keiser was asked to work double shift.In early February, orderly Caulfield (seesupra,In. 38),who worked full time on the 7 a.m. to 3 p.m. shift, wasasked by part-time secretary Cindy Barth to work a secondshift, from 3 p.m. to I I p.m., that same day. He refused.Later in February, Mrs. Howley asked Caulfield to comein the next day, his day off. Caulfield refused. Mrs. Howleyobserved that she did not know whom she was going tocall.Caulfield said, " . . . Charlene's on call, I'm sure shewould like to come in." Still later in February, Mrs. How-ley again asked Caulfield to come in on his day off. Caul-field said, "Charlene is on call, if you want somebody towork overtime, ask her." Mrs. Howley was pleased, andthanked him. After one of these two latter conversationswith Caulfield, Mrs. Howley relayed Caulfield's suggestion37 The same work is performed by nursesaideslikeMiss Goerke and byorderlies like-Lawrence Goerke, except that orderlies assist male patientsonlyAt the time of the June 1975 hearing, Lawrence Goerke, who took hissister to the Regional Office on the day she filed her charge, was employedby Respondents on an on-call basis. At a time not clear in the record,inferentially about early May 1975, he requested an employment schedulefrom Respondents adjusted to his forthcoming college schedule. In Decem-ber 1974, Lawrence Goerke hadbecome engaged to be married to anotheremployee at the Home, on January 31, Kerman remarked to the Goerkesiblings that too many Goerkes were working at the Home, and proposedthat the younger Goerkes go to work elsewhere; and during the investiga-tion of this case Mrs Goerke expressed fear that her support of herdaughter's case would cause Mrs. Goerke to lose her job Thehearing testi-mony disclosed that Lawrence Goerke hadattended at least one unionmeeting Under all the circumstances, I draw no inference from his failureto testify on behalf of his sister's claim that she was deprived of work, andlater discharged, because of her Union activity38Mrs. Goerke was the charge nurse in the B wing on the 7 a.m to 3 p in.shift, 5 days a week. The record fails to make clear the extent to which theextra hours worked by Paskitti and Guzinski, both of whom ordinarilyworked in the B wing, were performed while Mrs. Ggerke was on duty.Kerman credibly testified that Respondents preferred to assign Miss Goerketo the A wing, because any patient who was dissatisfied with a nurses' aidewould normally talk to the charge nurse and this exchange might be unsatis-factory if the charge nurse were the mother of the aide being complainedabout However, the nurses aides' work on both wings is exactly the same,and the temporary transfer of aides between wings is not uncommon. Ac-cordingly, the need for an aide on the B wing while Mrs Goerke was onduty could be easily satisfied by transferring an aide from the A wing andassigning Miss Goerke to the A wing. Indeed, this procedure was used onthe single February occasion when Miss Goerke was called in SUMMER HILL NURSING HOMEto Feigenbaum, who said, "Give the time to someone elsein preference." 39 -On Thursday, February 6, Mrs. Howley called in full-time nurses aide, Holbrook, and asked her to work on the7 a.m. to 3 p.m. shift on Friday, February 7. After beingtold that she would not have to work on Saturday, Febru-ary 8, when the posted schedule called for her to work,Mrs..Holbrook agreed to the change.40 Later, part timenurses aide, Gecek, who worked only when called in, wascalled in to work on the 3 p.m. to 11 p.m. shift on Thurs-day, February 13, and Friday, February 14.41Between Miss Goerke's January 31 assignment to on-callstatus and February 19, Mrs. Goerke repeatedly askedKerman why her daughter was not being called to work,but he gave her no explanation.42 Miss Goerke was notcalled to work during this period, and was not offered anymore work than the posted schedule called for her to re-ceive.Nurses aide Keiser, a full-time employee who regu-larly worked on the A wing, credibly testified without con-tradiction that in February .1975 "we were short almost39My finding in this sentence is based on Mrs. Howley's testimony Feig-enbaum testified, interalia,that he told Mrs. Howley that Miss Goerke hadsaid she did not want to work any Thursday nights, while the dates of theshifts involved are not clear, they could not have been Thursday. shiftsbecause Caulfield was scheduled to work every Thursday in February. Feig-enbaum further testified on direct examination that he told Mrs HowleythatMiss Goerke did not want to work nights, but on cross-examination hemerely testified that he "possibly" told this to Mrs Howley. At one pointKerman testified, in effect, and unlike Mrs. Howley and Feigenbaum, thatitwas Kerman who was consulted about Caulfield's suggestion, but Kermanthereafter testified that he did not know that Feigenbaum instructed MrsHowley not to call Miss Goerke into work As to Mrs Howley's consulta-tion with Feigenbaum, she initially testified that she did not think that the 3to 11-shift was involved, although-after being recalled to the stand 2 dayslater-she then testified that to the best of, her memory the 7 to 3 shift wasnot involved. In view of the witnesses' demeanor, and the foregoing incon-sistencies in Feigenbaum's and Kerman's testimony, I credit the testimonyofMrs Howley set forth in the text.40My findings as to the dates involved in this incident are based on thefact that February 7 was the only Friday in February which the postedschedule listed as Mrs. Holbrook's day off My finding that Mrs Holbrookwas asked to work the 7 a.m to Yp in shift on Friday is based partly onMrs. Howley's testimony (which I credit to this extent), and partly on MrsHolbrook's remarks later that day to charge nurse Phyllis Goerke, whoworked the 7 to 3 shift, that "she was stuck with me for another day "However,Mrs. Goerke worked in the other wing, and did not work onFridays41 In view of the foregoing uncontradicted evidence about Respondents'February manning techniques, I accord littlesignificanceto the testimonyofMiss Seaman, the A wing charge nurse on the 7 a in. to 3 p.m. shift, thatduring that month the 3 or 4 full-time nurses' aides on that wing achievedthe assignments which they undertook to do under her direction.42 This finding is based on Mrs. Goerke's testimony Kerman testifiedthat the only time she brought up the matter prior to February 19 was anoccasion early in February According to Kerman, Mrs Goerke came to hisoffice and requested more work for her daughter, he referred to his prioroffer of part-time employment on the 3 p in to 11 p in shift, and Mrs.Goerke said her daughter did not want that shift for dating reasons Mrs.Howley testified, without corroboration from Kerman, that in mid-Febru-aryMrs. Goerke told Kerman in Mrs. Howley's presence that Miss Goerkehad to have certain Saturdays free to go to auctions, and that work from 3p.m. to I1 p in. was not acceptable because she needed certain nights freefor datesOn the basis of the witnesses' demeanor, Kerman's failure tocorroborateMrs. Howley, the fact that Miss Goerke was already off onalternate Saturdays, and the probabilities of the situation, I discredit thetestimony previously summarized in this footnoteRather, I credit MrsGoerke's testimony that she never told Kerman that her daughter did notwant to work nights because she wanted to date, or on weekends becauseshe wanted to go to auctions.439every day for a couple of weeks" and that charge nurseLangfeld commented "that we were always short." Mrs.Goerke credibly testified without contradiction that on adate not clear in the record, the A wing charge nurse(eitherMrs. Langfeld or Judith Seaman) "was asking whyCharlene couldn't work, that she could use her."3.The alleged discriminatory discharge of CharleneGoerkea.Miss Goerke's interview with Mrs. HowleyOn Wednesday, February 19, Kerman asked full-timenurses aide, Paskitti, to work 6 days that week. Mrs.Goerke asked Kerman why he was asking Paskitti to workwhen Miss Goerke could come in. A little while later, Ker-man told Mrs. Goerke that her daughter could work thenext day, Thursday, February 20. This was the first timeshe had been called to work as an "on-call" employee.When Miss Goerke came to work on February 20, shelearned,for the first- time about Mrs. Holbrook's changefrom the-Saturday, February 8, day shift to the February 7day shift 43 She asked Mr. Holbrook, "... why did they dothat, I'm suppose[d] to be the person on call, why didn'tthey just call me instead of messing her schedule up?" Mrs.Holbrook said, "I don't know, go down and see Mrs. How-ley about it." Miss Goerke then went to Mrs. Howley andasked, " ... why wasn't I called in, I'm suppose[d] to bethe person to call, why was [Emily Holbrooks] scheduleswitched around?" Mrs. Howley said that she was notmaking out the schedule any more, that Kerman was mak-ing it out. Miss Goerke laughed and said, "A lot of goodthat would do me." During this conversation, Miss Goerkespoke in about the same tone of voice she used in the hear-ing room-that is, about average for a woman, althoughMiss Goerke's voice has a somewhat carrying quality44Mrs. Howley also spoke in her normal tone of voice, -whichis rather soft but very audible45 Miss Goerke thereupon43 This finding is based on Miss Goerke's testimonyMrs. Holbrook'stestimony suggest that she related this incident to both Miss Goerke andMrs Goerke at the Home on February 6. However,Miss Goerke was notworking at the Home on February 6 Accordingly,and because MrsHolbrook's testimony is wholly unspecific as to dates, I conclude that herconversation with Miss Goerke about this incident, and Mrs: Holbrook'sconversation with Mrs. Goerke to the extent it spelled outthe changes inMrs. Holbrook's schedule, did not occur until February 20. This finding asto the dategainsfurther support from the absence of evidence that Mrs.Goerke (who worked on a different wing than Mrs. Holbrook) drewmanagement'sattention to the matter, notwithstandingRespondents' con-cession that she was trying to get additional work for her daughter on the 7a in. to 3 p in shift involved here44Miss Goerke credibly testified that she was "not really .. excited" atthe time, "I was a little annoyed butitwasn'tMrs. Howley's fault."45Myfindings as to Miss Goerke's conversation with Mrs. Howley arebased on Miss Goerke's testimony. Mrs. Howley testified thatMiss Goerkesaid in a loud and angry voice, "You had no right to do that . .I'm to becalled," and "really tongue-lash[ed]" her. Mrs Howley further testified thatMiss Goerke then "calmed down and she started to walk away andthen sheturned back and, said, `I'm sorry.' " Mrs. Howleytestified thatMissGoerke's tone of voice was such that she could have been, heard by, andthus disturbed, any patients who were congregating in the adjacent lobby,which is about 30 feet square. There are frequently patientssitting around inthe lobby, although there is no specific evidence that any werethere at thetime.-As to the substance of Miss Goerke's complaint, Mrs. HawleytestifiedContinued 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDtried to speak to Kerman or Feigenbaum. When told theywere not in, she told the secretary at the front desk, "I'll bein to see them tomorrow," and left.Thereafter, Mrs. Howley reported her conversation withMissGoerke to Acting Director of Nursing Friedman, whoreported it to management in the morning of February 21.Although still in Respondents' employ at the time of thehearing,Mrs. Friedman did not testify; and the recordcontains no credible testimony about what was said duringeither of these conversations46 Feigenbaum thereupontelephoned the Goerke home. It was Mrs. Goerke's day off,and she answered the telephone. Mrs. Goerke told Feigen-baum that her daughter was asleep, and Feigenbaum leftword for her to please come down to the office. 47b.Miss Goerke's discharge(1) The warning slipsIt is undisputed that during Miss Goerke's February 21interview, during which she was discharged according tothe testimony of all witnesses who were present,Feigen-baum prepared two "warning slips" -directed to her. MissGoerke, Feigenbaum, and Kerman all testified that the slipfirst issued to her was the slip which, at least in its finalform, contained an entry by Feigenbaum in the appropri-ate space, "Insubordination"; another entry by Feigen-baum in the appropriate space, "She entered the businessoffice and was very hostile, demanding, insolent, and offi-cioustowards Mrs. Howley. Witnessed by Mrs. D. Moy-lan";48 andan arbitrarily located entry hand printed andtwice underlined by Feigenbaum, "Fired." All partiesagreed to the receipt of General Counsel's Exhibit 13B,which Respondents' counsel conceded was the top copy ofthat Miss Goerke complained about Mrs. Howley's "arranging for a nurse'saidethe next day oractually a nurse's aide to coverthe next day'sopening bychanging her Saturday off and she was put on the schedule for that Friday"(emphasis supplied). The February schedule, together with other relevanttestimony of Mrs. Howley, Mrs Holbrook, and Miss Goerke, establishesthat this reassignment incident had already occurred almost 2 weeks earlier,on February 6-8. In view of this evidence and the witnesses' demeanor, IcreditMiss Goerke. In any event, for the reasons statedinfra,the resultherein would be the same accepting Mrs Howley's version.46 Kerman and Feigenbaum testified that Feigenbaum found out aboutthe incident from Mrs Friedman, and that Kerman found out about it fromFeigenbaum.Mrs. Howley testified that she reported"this incident" to MrsFriedman, who reported it to Kerman, who told Mrs. Howley to write it upAlthough testifying that he asked Mrs Howley about the incident, Kermandid not relate what she said or corroborate her testimony about his requestfor a memorandum,and no such memorandum was offered into evidence Ido not credit Feigenbaum's account of Mrs. Friedman's alleged report tohim, which account substantially conforms to Mrs Howley's discreditedversion of the incident(supra,fn. 46).47 These events occurred on a Friday Feigenbaum testified, in effect, thathe asked Miss Goerke to come in because he is not at the Home on Satur-days and Sundays, the only days then being regularly worked by MissGoerke. The record fails to show whether he ever received Miss Goerke'smessage, left the previous day with the front desk secretary, that MissGoerke was already planning to come in that Friday to see Feigenbaum andKerman.48Mrs. Moylan was at that time Respondent's switchboard operator. Shewas no longer in Respondent's employ atthe time of the hearing,and Re-spondents were unsuccessful in a number of efforts,within the month be-fore the hearing, to get in touch with her. I draw no inference from herfailure to testifythis slip and was the copy retained by Respondents, andalso to the receipt of General Counsel's Exhibit 5B, whichMiss Goerke testified was a Xerox copy of the face of thecarbon copy of the slip 49 General Counsel's Exhibit 5B isidenticalto thefaceof General Counsel's Exhibit 13B. Theback of General Counsel's Exhibit 13B contains the entry,which undeniedly was written by Miss Goerke, "I do notagree to this. Charlene Goerke." No party sought to put inevidence the back of the document from which GeneralCounsel's Exhibit 5B was Xeroxed. The punted line on theface of both these exhibits, after the word "Signature," isblank.Miss Goerke, Feigenbaum, and Kerman all testified thatthe second slip issued to her was the slip containing anentry by Feigenbaum in the appropriate space, "Insubordi-nation"; and another entry by Feigenbaum in the appro-pnate space, "Opened her mouth to administration with athreat."All parties agreed to the receipt of GeneralCounsel's Exhibit 13A, which Respondents'counsel con-ceded was the top copy of the slipand wasthe copy re-tained by Respondents. General Counsel's Exhibit 13Acontains on its face the following entry by Miss Goerke inthe space for "Signature," "I do not agree to this either.C.A. Goerke," and contains no entry on the back. All par-ties also agreed to the receipt of General Counsel's Exhibit5A, which is a Xerox copy of the face of the carbon copy ofthe second slip(supra,fn. 50). General Counsel's Exhibit5A does not contain the entry written by Miss Goerke, butis otherwise a complete copy of General Counsel's Exhibit13A.Miss Goerke's version of the discharge interview con-flicts inmaterial respects with the versions given by Ker-man and Feigenbaum. Her testimony is in no way incon-sistentwith the physical characteristics ofGeneralCounsel's Exhibits 5 and 13. On the other hand,Kerman'sand Feigenbaum's testimony is difficult if not impossibleto reconcile with such characteristics. For this reason, be-cause of the witnesses' demeanor, and in view of the addi-tional considerations summarizedinfra,section, II, C, 3b(3), I credit Miss Goerke's version. In section II, C, 3b (2)infra,I set forth my findings about what happened, whichfindings are based on Miss Goerke's testimony and, tosome extent, on the physical characteristics of these exhib-its.(2) Findings of what happened during Miss Goerke'sdischarge interviewAfter waking up, Miss Goerke went over to the Homeshortly after 11 a.m. on February 21 and asked the secre-tary at the front desk to let Feigenbaum know she wasthere. The secretary did so. After waiting for 30 to 45 min-utes and seeing Feigenbaum walk all over the hall, MissGoerke asked the secretary to tell him that Miss Goerkehad an appointment that afternoon. Upon receiving thismessage,Feigenbaum came out and said, in a very angrytone of voice, ". . . if you can't wait for me, then I don't49As notedinfra,the witnesses are in dispute about how she obtainedcarbon copies of the warning slips.However,Respondents have never con-tested that she did in fact obtain such copies, or that General Counsel'sExhibits 5A and 5B are, as she testified, Xerox copies of such carbons. SUMMER HILL NURSING HOMEwant to see you, so just leave." Thereafter Miss Goerke satin the reception room a while longer.50Eventually, Miss Goerke was called into the office whereFeigenbaum was sitting alone. As soon as she walked inthe door, Feigenbaum shouted at her, ". . . get over here,young lady, sit down, we're sick and tired of your com-plaining ... who do you think you are, being nasty toMrs. Howley?"MissGoerke replied, "Iwasn'tnasty toMrs. Howley, I didn't say anything nasty to her." He con-tinued to shout and yell. While filling out an "employeewarning notice" form (with a carbon copy) he told her shewas fired.Miss Goerke asked, "... why am I fired, Ididn't do anything." He separated the top copy and thecarbon copy of the warning slips, gave her the top copy,and asked her to sign it. When she received the slip, itstated, "Fired . . . Insubordination . . . She entered thebusiness office and was very hostile, demanding, insolent,and officious toward Mrs. Howley." Miss Goerke said,"... how can I be insubordinate to Mrs. Howley, she's nota superior to me?" Miss Goerke wrote her name on theback of the top copy of the warning slip, together with thecomment, "I do not agree to this," and returned it to Feig-enbaum, who still had the carbon copy. Feigenbaum thenyelled at her, ". . . who [do you] think [you are] to write acomment?" 51 At some point during the foregoing ex-change, Kerman walked into the office with his lunch andsat down.Miss Goerke said, "I thought you needed two warningslips to fire somebody." Feigenbaum started yelling at, herfor saying that. He shouted that he had "bent over back-wards for [her], to give [her] hours." Miss Goerke deniedthis, and he continued to yell. She said, ". . . look, I don'thave to take your abuse, I'm already fired, so I'm going toleave." She got up to leave and said, "You can't fire me forthis flimsy excuse. It's just no reason to fire somebody .. .We'll see what becomes of this." Before she reached thedoor, Feigenbaum and Kerman were at the door knob.One of them had his hand on the knob, and they wereshouting, ". . . who [do you] think [you are] to make thethreat to administration?" She said, "I didn't make a threat... We'll see what's going to become of this." They shout-ed who did she think she was, she "stabbed them in theback." She asked what they meant by that, and they keptshouting. She was trying to get out,52 had become "hysteri-cal," and did not know what to do. During this exchange,Feigenbaum raised his hand, and Kerman jumped in frontof him.They led her back to the seat and said she was going toget another warning slip. She asked, "How can you give mesoMy findings in this paragraph are based on Miss Goerke's testimony.Feigenbaum's testimony suggests that she was called into the office in aroutine fashion as soon as she announced her presence to the switchboardoperator.Kerman testified that he was in the office when Miss Goerkeentered it but, when asked whether she was kept waiting for 40 minutesbefore being asked to come in, he replied, "It is possible but I do not recallI don't know of it. I can't answer to that"On the basis of the witnesses'demeanor and Feigenbaum's unreliability in other respects(infra,sec. II, C,3, b, (3) ), I credit Miss Goerke.51The previoussummer, then Director of Nursing Powers had told theemployees that if they received a warning slip, they had to sign it but wereallowed to write a comment.52 The office is kept locked, the lock being controlled by a buzzer system.441a warning slip,I'm already fired?"Feigenbaum prepared asecond warning slip, also with a carbon copy, which stated,"Insubordination ... Opened her mouth to administra-tion with a threat." He separated the pages, kept the car-bon copy, gave her the top copy, and told her to sign it. Shewrote on the face of the top copy, "I do not agree with thiseither,"signed her name after this comment,and returnedthe top copy to Feigenbaum. While shewas writing on thisslip,Kerman and Feigenbaum shouted who did she thinkshe was to make a comment, that she was a "spoiled brat"and a "rotten kid," that they were going to call her mother,and that they were going to have her thrown out of school.Feigenbaum started to telephone Mrs. Goerke, and MissGoerke left the office, leaving behind her both copies ofboth warning slips.After leaving the office, Miss Goerke told the secretaryat the front desk that Miss Goerke wanted copies of thewarning slips. The secretary buzzed her in, and she slippedback into the office, took the carbon copies, and got out 53Feigenbaum was then talking to Mrs. Goerke on the tele-phone. The substance of this call is summarizedinfra.(3)Kerman's and Feigenbaum's discredited versions ofthe discharge interviewBoth Kerman and Feigenbaum testified that Feigen-baum reproved Miss Goerke for allegedly being loudly dis-courteous to Mrs. Howley, that Miss Goerke denied thatsuch an incident occurred, and that Feigenbaum thenwrote up the warning slip (G. C. Exhs. 5Band 13B)relat-ing this alleged incident but without the entry "Fired."Kerman then went on to testify that Feigenbaum "handedMiss Goerke the warning slip for her to sign. She signed it.He separated them and gave her her copy"; and subse-quently testified that Feigenbaum "wrote out the wordsand she signed it and he ripped off the carbon copy, gave itto her and kept his copy." Kerman did not relate the proce-dureMiss Goerke used for signing the back of the topcopy, as General Counsel's Exhibit 13B shows she did, be-fore the top copy was separated from the carbon copy. 54Kerman and Feigenbaum further testified that afterMissGoerke received her copy of the above-describedwarning slip, and as she was getting up to leave, she angrilytold Feigenbaum, "You son of a bitch, you are going to getit for this!" 55 and told Kerman, "That goes for you too!"After so testifying, Kerman went on to testify that Feigen-53Respondents'brief comes close to admitting that Miss Goerke acquiredthe carbon copies in this fashion(contrary to the testimony of both Kermanand Feigenbaum),but contends that the manner in which she acquiredthem reflects on her character However,the warning form contains theprinted instructions,"Prepare in duplicate.Place copy in employee's recordfile," the secretary buzzed her into the office with knowledge that her pur-pose was to obtain these documents, and she removed them in the presenceof both Kerman and Feigenbaum,neither of whom(so far as the recordshows)objected.I infer that employees were routinely considered as entitledto carbon copies of their warning slips, and that Respondents' initial reten-tion of such carbons was a departure from the usual procedure. Indeed,Kerman and Feigenbaum both testified that Feigenbaum gave her suchcarbons during the discharge interview54 Feigenbaum merely testified,"I wrote up the warning slip. I gave it toCharlene and asked her to sign it. She signed the warning slip."55 Both Feigenbaum and Kerman agreed on the obscenity,but Kerman'sdirect examination version of her subsequent comment was, "... you areCon tin ued 442DECISIONSOF NATIONALLABOR RELATIONS BOARDbaum then told her she was terminated, and then wrote out"in duplicate" another warning slip "stating the threat thatshe made to us," and that, "She signed it, [and he] gave herher copy." Kerman did not explain why Miss Goerke's sig-nature appears on the face of the top copy (G. C. Exh.13A) but not on the carbon copy of this second warningslip (G. C. Exh. 5A).56Kerman went on to testify, on direct examination, thatMiss Goerke "had both carbon copies of her warning slipsin her hand and looked at them and says, `Does this meanI'm fired?"'Kerman then testified that Feigenbaum re-plied yes, that she thereupon gave "one of the carbon cop-ies" toFeigenbaum and said, "Put the word `fired' on it,"that Feigenbaum "took the one she gave him, put it withhis and wrote `fired' on it and then she left." On cross-examination, Kerman similarly testified that Miss Goerke"gave [Feigenbaum] back the copy of the warning slip andsaid, `Put on it this' and he took it and put [it] with hisoriginaland wrote the word `Fired' on it and she proceed-ed to leave." Thereafter, Kerman was asked what "that"warning slip said, and he replied, "I think it mentionedsomething about threats to administration." Later, theGeneral Counsel asked Kerman, "[Feigenbaum] wrote the`Fired' on the second warning slip; is that correct, the onewhere he just fired her?" Kerman replied that Miss Goerkehad both carbon copies in her hand, that she handed Feig-enbaum "one of the slips which she received," and that he"put it with his warning slip, wrote the word `Fired' as shehad requested, and handed it back." As previously noted,the word "Fired" is written on both copies of the firstwarning slip (describing the alleged Howley incident) andon neither copy of the second (purportedly describing thealleged incident which Respondents contend motivated herdischarge). Feigenbaum was not asked on direct examina-tion why he put the word "Fired" on the first warning sliprather than the second, nor did he give any specific expla-nation on direct examination for why that word appears onboth the top copy and the carbon.57 On cross-examinationhe testified, "She gave me one of the warning slips. I justput it in duplicate and I gave it to her and that was it. Iwasn't looking to see which one it was marked down on."I do not credit Kerman's and Feigenbaum's testimonyabout what happened during the February 21 terminationinterview. Their testimony is difficult if not impossible toreconcile with the physical appearance of the warning slips.Moreover, I regard as rather improbable Feigenbaum'sand Kerman's explanation of why Feigenbaum wrote theword "Fired" on the first warning slip (issued simulta-neously with Miss Goerke's discharge, according to hercredited testimony) rather than on the second warning slipgoing to feel sorry for this." On cross-examination, he gave Feigenbaum 'sversion, set forth in the text.56 On cross-examination,Feigenbaum testified that he could not remem-ber whether Miss Goerke wrote anything on this second warning slip57He testified as follows.I told her she was terminated I gave her another warning slip Iasked her to sign it.She signed it and at that point she said,"Does thatmean I'm fired?"I, said,"Yes, that means you are fired" "Put it downon the paper "So I took back the warning slip,Imarked down "fired"on it.I gave it back to her and I asked her please to leave [Emphasissupplied](issued simultaneously with her discharge, according toFeigenbaum and Kerman). Feigenbaum and Kerman testi-fied, in effect, that Feigenbaum accepted a carbon copyfromMiss Goerke, inserted carbon paper between thatcopy and the top copy, collated the three sheets, wrote onthe top copy, reseparated the sheets, and returned the car-bon copy to Miss Goerke, all without noticing that he wasinserting the entry on the wrong slip. Furthermore, a natu-ral reading of the second warning slip ("Opened her mouthto administration with a threat") does not encompass ob-scenities, yet both Kerman and Feigenbaum testified (andshe denied) that she directed obscene language to both ofthem, and Feigenbaum testified that such language to asubstantial extentmotivated her discharge. Also,MissGoerke's reaction (as testified to by Kerman and Feigen-baum) to Respondents' version of the first warning slip inits initial form seems improbably extreme, particularly withrespect to Kerman who (according to Feigenbaum) hadnot said anything. In addition, although Feigenbaum testi-fied that during this interview he did not raise his voice andKerman did not participate, and Kerman testified that nei-ther he nor Feigenbaum raised his voice and Miss Goerke'swas the only loud voice in the office, employee Keisercredibly testified that she was outside the office -at thattime with charge nurse Langfeld, ". . . we heard loudvoices, yelling and Mrs. Langfeld said to me, `Did you hearall that yelling in there? Mr, Kerman and Mr. Feigenbaummust be fighting with each other.' And I said; `No, I don'tthink so, I think they are fighting with Charlene,' becauseshe was in there." 58 For the foregoing reasons, and in viewof the witnesses' demeanor, I credit Miss Goerke's versionof the interview, including her denials that she used prof an-ityon this occasion, and discredit Feigenbaum's andKerman's versions of this interview except where corrobo-rated by Miss Goerke.(4) Subsequent eventsImmediately after Miss Goerke left the office for the firsttime on February 21, -Feigenbaum called Mrs. Goerke'snumber at her home. She was already on the telephonetalking to someone else, and the operator cut in with thestatement that there- was an .emergency call. Mrs. Goerkehung up, and then received Feigenbaum's call. Feigen-baum told her that "he had fired Charlene because of hercomplaining, that she was a bad kid, that [Mrs. Goerke]ought to throw her out of the house . . . we bent overbackwards to please her, and all she did was stab [us] in theback."Mrs. Goerke denied that her daughter had "stab-bed" him in the back. He replied, "That kid hates us," andMrs. Goerke denied this.595sMrs.Howley, whose deskissome distance from Kerman's andFeigenbaum's office, testified that she heard no loud voicesemanating fromthat office that day However, Miss Goerke and Kerman both testified thatloud voices were used, although they attributed the loud voices to eachother. At the hearing, Kerman and Feigenbaum both testified more loudlythanMiss Goerke and in voices which,for-men,were of normal loudness,pitch, and carrying quality59My findings in this paragraph are based on Mrs. Goerke's creditedtestimony. Feigenbaum initially replied "Yes" to the inquiry,"Before MissGoerke did you make an attempt to make a phone call to anybody?" andstated thatthis call wasto her mother. However,he later testifiedthat he did SUMMER HILL NURSING HOMEThat same day, nurses aide Delores DeFilippo, in thepresence of Acting Director of Nursing Friedman, askedKerman and Feigenbaum why she-had not received a meritraise promised by former Director of Nursing Powers, Re-spondents replied that they were then giving only anniver-sary raises. Kerman asked whether she had been in Re-spondents' employ during the Teamsters election. Whenshe replied no, Respondents said that there could never bea Union "in here" because they could not afford it 60Between Mrs. Goerke's first employment by the Homein September 1972 and her daughter's February 21, 1975,discharge, Mrs. Goerke had been given one warning slip "along time ago." Between her daughter's discharge and theJune 1975 hearing, Kerman called Mrs. Goerke to the of-fice on three occasions with complaints about her work. Onone of these occasions, he called Mrs. Goerke a liar. Thisaccusation was disproved by Respondents-' records, but henever apologized therefor.61Charge nurse Judith Seaman, a registered nurse, crediblytestifiedwithout contradiction that within a week afterMiss Goerke was discharged, acting director of nursingFriedman asked her and charge nurse Langfeld, also a reg-istered nurse, what kind of aide Miss Goerke was andwhether she had been "fresh" to them. Still according toMiss Seaman's credited testimony, both nurses replied thatMiss Goerke was a good aide and had not been "fresh" tothem.At the hearing, Respondents' counsel moved tostrike this testimony by Miss Seaman, which I receivedsubject to a showing that Mrs. Friedman was then a super-visor.Respondents ordinarily have a director of nursing whocan hire (with Feigenbaum's or Kerman's consent), fire,and discipline employees, who is responsible for directingthe employees in the performance of their duties, who par-ticipates in discussions about which employees are to re-ceive raises, and who supervises the nurses. In the absenceofKerman and Feigenbaum (neither of whom usuallyworks weekends) and bookkeeper Hirsch (who apparentlydoes not usually work weekends either), the director ofnursing is in charge of the entire operation. In January andFebruary 1975, Respondents had no director of nursing,and Mrs. Friedman was the acting director of nursing.not call Mrs. Goerke until 15 or 20 minutes after Miss Goerke had leftFeigenbaum was admittedly uncertain about what he said, but testified thathe told Mrs Goerke that he daughter had "called [him] an SOB and shemade a threat to us." He denied telling Mrs. Goerke that "We bent overbackwards for-your daughter," and that she "stabbed us in the back " BothFeigenbaum and Kerman further testified that Feigenbaum reached Mrs.Goerke the first time he dialed, but Kerman was not asked about the con-tents of this conversation, except that on cross-examination he denied the"stab in the back" language. In view of the witnesses' demeanor, Kerman'sfailure to corroborate much of Feigenbaum's testimony, the inconsistenciesin such testimony, and the consistency between Mrs Goerke's testimonyabout the telephone call and Miss Goerke's credited testimony about thedischarge interview, I credit Mrs. Goerke.60My findings in this paragraph are based on Miss DeFilippo's undeniedtestimony.61My findings in this paragraph are based on Mrs. Goerke's testimony.Although Mrs. Goerke testified that Feigenbaum was present during the"liar", incident, and Kerman that Feigenbaum was present during an inci-dent involving her speech therapy notes, he was not asked about such mat-ters. In view of the witnesses' demeanor and Kerman's unreliability in otherrespects, I credit her testimony in this respect and discredit his where incon-sistent443Mrs. Howley credibly testified that when Friedman wasacting director of nursing, she could not hire or fire, thatshe supervised the wings and took care of any nursingproblems that came up, "but all of this was under Mr.Feigenbaum and Mr. Kerman," and that when an employ-ee who was scheduled to work called in sick, Mrs. Fried-man would call or arrange to call someone in 62 Chargenurse Seaman credibly testified that when Mrs. Friedmanwas acting director of nursing, "We went to her with ourproblems." Orderly Caulfield credibly testified that duringthis period, if he wanted to take a day off, he would askMrs. Friedman or Mrs. Howley. There is no direct evi-dence about who was in charge of the operation in Januaryand February 1975 in the absence of Feigenbaum, Ker-man, and Hirsch. Feigenbaum testified that during this pe-nod he or Kerman made determinations with respect tohiring and firing, and that Mrs. Friedman "was basicallythere as a liaison between the administration and the nurs-ing staff, taking care of basically if they needed supplies... she really had no powers without prior approval fromthe administration." Feigenbaum further testified that"possibly" Respondents gave her a raise when she becameacting director and withdrew the raise when a new directorwas appointed. So far as the record shows, the director ofnursing was the only supervisor of Respondents' approxi-mately 30 nurses, nurses aides, and orderlies other thanFeigenbaum, Kerman, and bookkeeper Hirsch.63 AboutFebruary 10, 1975, Mrs. Howley typed up a memorandumdirecting "R.N.'s, L.P.N.'s, Nurses' Aides and Orderlies"to fill in their respective March schedules by a given date.Mrs. Friedman signed this memorandum, which was post-ed at the Home, over the typewritten entry, "BarbaraFriedman, R.N./Director of Nursing Service." I concludethat while Mrs. Friedman was acting director of nursingshe had the authority, in Respondents' interest and in theexercise of independent judgment, to assign and responsi-bly to direct employees and, therefore, that during this pe-riod she was a supervisor within the meaning of Section2(11) of the Act. Accordingly, Respondents' motion tostrikeMiss Seaman's testimony about Mrs. Friedman'sconversations with her and Mrs. Langfeld is hereby denied.D. Analysis and Conclusions1.The alleged Section 8(a)(1) violationsI agree ,with the General Counsel's contention that Re-spondents violated Section 8(a)(1) of the Act when Ker-man asked Mrs. Goerke in January 1975 what she hadheard of union activity and the subject matter of her con-versation with a suspected union adherent; when supervi-sor McCraw asked employee Mulvey if he had heard any-thing about a Union; when supervisor McCraw askedemployee Florence Fredericks whether she had asked a fel-low employee 'to "go along with" a union, told her that62Miss Seaman testified that she presumed that when Mrs Friedman wasthe acting director, she had the same powers as the director.Because the-General Counsel failed to establish thatMiss Seamanhad a basis for hertestimony that Mrs. Friedman could hire, fire, and discipline, I hereby grantRes3pondents' motion to strike such testimony.6There is no contention that chargenurses aresupervisors 444DECISIONSOF NATIONALLABOR RELATIONS BOARDthose responsible for union activity, literature, or authori-zation cards would be dismissed, and said that he knewwho the instigators were; when supervisor McCraw askedemployee Barry Fredericks whether he knew anythingabout a union meeting and threatened to discharge who-ever was starting up the Union; and when supervisor Mc-Craw warned employee Caulfield, in other employees'hearing, that top management could overhear him andknew every thing the employees were talking about, and ifhe did not "watch" himself he and other employees weregoing to get into trouble with this union talk.Contrary to Respondents' apparent contention, I con-clude that McCraw's statements to Florence and BarryFredericks and to Caulfield constituted threats of reprisaland, therefore, were unprotected by Section 8(c) of theAct.64 In finding unlawful the interrogation of Mrs. Goerkeand Florence and Barry Fredericks, I note that McCraw'sinterrogation of the Frederickses was accompanied bythreats of reprisal, that McCraw also threatened reprisalsduring his conversation with employee Caulfield, thatKerman's interrogation of Mrs. Goerke was followed byunlawful discrimination against her daughter for union ac-tivity, thatMrs. Goerke and (probably) Barry Fredericksgave replies which falsely disclaimed knowledge about theUnion, that employees were given no assurances againstreprisals, and that the interrogation had no legitimate pur-pose.2.The alleged discrimination against employee CharleneGoerkeRespondents' opposition to unionization is shown byMcCraw's January 1975 threats that top managementwould effect reprisals against known union adherents; byRespondents' June 1974 assertion to the employees thatthey would not get better wages and benefits if a unionwere seeking them; by Respondents' extensive efforts dur-ing the 1974 Teamsters campaign surreptitiously to findoutwhich employees favored the Union, which werespeaking to union representatives, what they were talkingabout, and what literature was being distributed; by Re-spondents' January and February 1975 efforts to obtaininformation about the renewed union activities; and byRespondents' assertion on the day of Miss Goerke's dis-charge that there would never be a Union in the Homebecause Respondents could not afford it.Further, the record shows that Charlene Goerke inducedDistrict 1199 to begin an organizing campaign and was aprincipal employee activist in that campaign, and I con-clude that Kerman and Feigenbaum knew of or suspected64 Caulfield testified that he did not believe that McCraw spoke in a"malicious manner . . he kind of laughed and I got the impression [fromhis laugh] that he was trying to relate to me the feeling that I'm taking thesituation into my own hands " No similar testimony was adduced from theother employees (including Miss Goerke) who heard McCraw's remarks toCaulfield, or from the Fredenckses, whom McCraw likewise threatened Inany event, McCraw's statement that continued overt Union activity wouldget the employees in trouble with Respondent Kerman would hardly benegated by the employees' belief that such activity would not get them intotrouble with maintenance supervisor McCraw. SeeCentral Air Corp,216NLRB No. 40 (1975) (ALJD, sec. II, E, 1),Hanes Hosiery Inc,219 NLRBNo. 47 (1975); and cases cited.her union leadership. Thus, in August 1974 Miss Goerkewore a prominent Teamsters button seen by Kerman andFeigenbaum, she later admitted to Kerman in response tohis inquiry that she had voted for the Teamsters, in Janu-ary 1975 Supervisor McCraw observed her in a group offour employees who were talking about plans to transportemployees to the January 24 meeting, and, also in January1975,McCraw stated that he knew who the "instigators"were.Moreover, during both the 1974 Teamsters campaignand the 1975 Local 1199 campaign, Respondentsmade ex-tensive efforts to find out all they could about the organiz-mg activity, including the identity of those who favored theUnion, and I infer that they found out what they wereanxiously looking for.65 Further, as there is no evidencethatMiss Goerke had theretofore done anything to incurRespondents' wrath other than support the Teamsters, Iconclude that Kerman was referring to such activity whenhe told Mrs. Goerke, in late December 1974, that MissGoerke "stabs us in the back." I cannot and do not creditthe testimony of Feigenbaum and Kerman that they heardnothing whatever of any union activity at the Home inDecember 1974 through February 1975. Such testimony issquarely refuted by Mrs. Goerke's undenied testimony thatshe reported this activity to Feigenbaum in December 1974and was interrogated about it by Kerman in January 1975;and by Miss DeFilippo's undenied testimony that during ameeting with Kerman and Feigenbaum on the day MissGoerke was discharged, she was told that there could neverbe a Union at the Home because Respondents could notafford it.Just before the first union meeting, Miss Goerke askedboth Mrs. Howley and Mrs. Friedman to delay until Janu-ary 31, when Miss Goerke would find out her school sched-ule, her work schedule for the 4-week period beginningFebruary 2. Both Mrs. Howley and Mrs. Friedman agreed.Moreover, Respondents had previously adjusted the work-ing hours of Miss Goerke and other students to theirschool schedule, sometimes on short notice, without assert-ing that such adjustments presented any special problem.Further, the record shows that the number of nurses aidesand orderlies who work on each shift is to some extentflexible,66 and that during the period covered by a particu-lar posted schedule, the employees' schedules are frequent-ly changed on short notice because, for example, a particu-lar employee is out sick. However, a few days after the firstunion meeting, in which Miss Goerke was one of the most61Cf.N.L.R.B. v. Dove Coal Company and Lark Coal Company,369 F.2d849, 851 (C A 4, 1966) In view of such 1974 efforts by Kerman and Feigen-baum, Kerman's January 1975 interrogation of Mrs Goerke, and McCraw'sdemeanor, I do not believe his testimony that he did not mention to Ker-man and Feigenbaum the union "talk" McCraw heard in January and Feb-ruary 197566 B-wing charge nurse Goerke testified that when a schedulednurses'aide failed to show up, Mrs Goerke never called anyone in but worked withwhat she had; but that at least during one period, the A-wing charge nursewould call in a substitute In reponse to Miss Goerke's January 21 requestfor more hours during January, she was scheduled for 2-hour stints the next2 days, and had her days and shifts for the following week changed, without(so far as the record shows)any compensating changes in anyone else'sscheduleMiss Goerke's testimony that Respondents were always short-handed on weekends was to a significant extent corroborated by Mrs How-ley and to some extent by her and nurses aide Holbrook's testimony thatMrs Holbrook was pleased when her day off was changed from Saturday toFriday SUMMER HILL NURSING HOMEactiveparticipants,RespondentsdisregardedMrs.Howley's and Mrs. Friedman's assurances that Respon-dents would withhold her February 2- March 1 scheduleuntil January 31, and instead posted that schedule on Jan-uary 29. Moreover, although Mrs. Howley testified, in ef-fect, that Feigenbaum told her to give Miss Goerke week-end shifts because they could not conflict with any schoolschedule, Respondents made no effort to compensate forher loss of 7-to-3 shifts on Mondays and alternate Thurs-days by scheduling her for such shifts on the alternate Sat-urdays when she had not theretofore been scheduled towork, and during which Respondents were often short-handed. When on January 31 she asked for more weekdaywork on the 7-to-3 shift, preferably 5 shifts a week but atleaston the Mondays and alternate Thursdays she had pre-viously worked, Respondents offered her 3-to-11 shifts onThursdays. She explained that these would conflict withher anticipated school schedule, and pointed out that part-timers on the 7-to-3 shift who were junior to her had nothad their hours cut. Kerman said that he could not "justshift the schedule around" for the Goerke siblings (al-though the schedule was not to go into effect for 3 daysand would be subject to frequent modifications even afteritbecame current), added that too many Goerkes wereworking for Respondents, and tried to mduce the Goerkesiblings to get work elsewhere. NotwithstandingMissGoerke's statement that she faced loss of her father's sup-port payments and particularly needed a job, Respondentsmerely said she would be put on an on-call status.Further, Respondents did not in fact honor that status.Rather, it gave overtime and double-shift work (at over-time rates) to full-time nurses aides who worked on the7-to-3 shift, changed the days off of full-time nurses aideson that shift, used the services of "call-in" employee Ge-cek, sought to induce another full-time- nurses aide and afull-time orderly to work at overtime rates on their sched-uled days off, and-even with these manning efforts-"were short almost every day for a couple of weeks"-allwithout giving Charlene Goerke an opportunity to perform"call-in" work.When Miss Goerke learned something about this dis-crimination against her and complained to Mrs. Howleyabout it, Feigenbaum called Miss Goerke into his office,yelled at her, and accused her of being "nasty" to Mrs.Howley. Miss Goerke truthfully denied being "nasty," butFeigenbaum failed to call Mrs. Howley or Mrs. Friedman(who had told him about the Howley incident) into theoffice to resolve the conflict, although both were then phys-ically present in the Home. Rather, he discharged MissGoerke-who was Respondents' senior nurses aide, hadreceived an individual wage increase about a month earlier(just before she renewed her union activity), and had beencomplimented by Respondent Kerman for the care of hisaunt-on the ground that she was insubordinate to and"very hostile, demanding, insolent and officious towardsMrs. Howley." Miss Goerke sought to preserve her versionof the Howley conversation by writing; a comment on thewarning slip, and'Feigenbaum again yelled at her. WhenMiss Goerke asserted that two warning slips were neededto discharge someone, that the tendered discharge explana-tion was "flimsy," and "We'll see what becomes of this,"445Feigenbaum and Kerman blocked her exit, shouted thatshe had "stabbed them in the back" (thus echoingKerman's prior description of her Teamsters activity), andsought to regularize the paper basis for her prior dischargeby issuing her a second warning slip. Feigenbaum and Ker-man further shouted at her for writing a comment on thiswarning slip too, called her a spoiled brat and a rotten kid,and threatened to have her thrown out of school. Immedi-ately thereafter, Feigenbaum telephoned Mrs. Goerke thathe had fired Miss Goerke because of her complaining, thatshe was a "bad kid," who should be thrown out of thehouse, and that she had "stab[bed] them in the back."Thereafter, Respondents through supervisor Friedman un-successfully tried to obtain evidence that Miss Goerke wasincompetent and "fresh."The evidence persuades me, and I find, that Respon-dents withheld work from Miss Goerke in the period Feb-ruary 2 to 21 because of her union activity. I find thatRespondents disregarded their promises to Miss Goerke towithhold her February 2-March 1 schedule until January31 in order to supply a paper basis for claiming that noadditional work was available to her by the time she wasable to tell Respondents when her school schedule permit-ted her to work. I find that but for Respondents'resent-ment at her "stabbing" them "in the back" by her unionorganizational activities,Respondents would have kepttheir promise to withhold her work schedule until January31 and (because she then learned she could work all 7-to-3shifts and some 3-to-I 1 shifts) would have given her, at thevery least, the 7-3 shifts she had been working plus firstcall on other 7-to-3 shifts and non-Thursday 3-to-11 shifts.Moreover, I conclude that Respondents' subsequent dis-charge of Miss Goerke constituted discrimination to dis-courage union activity, in violation of Section 8(a)(3) and(1) of the Act. Particularly in view of Respondents' "stab inthe back" language, and their prior associations with theGoerke family on closer terms than are incident to a mereemployer-employee relationship, I believe that Respon-dents regarded Miss Goerke's union activityas singulardisloyalty and discharged her upon concluding that suchdisloyaltywas aggravated beyond endurance by MissGoerke's refusal docilely to submit to the limited disciplineimposed by Respondents' discriminatory reduction in herworking hours. In so finding, I infer (absent credible con-trary evidence) that Mrs. Howley and Mrs. Friedman gavetop management an accurate account of Miss Goerke's re-marks to Mrs. Howley, and conclude that Respondentsfound such mild remarks offensive only because they pro-ceeded from a union activist and related to her complaintsabout unlawful discrimination because of such activity.6767 Because Miss Goerke's complaints to Mrs Howley arose from Respon-dents' unlawful discrimination against Miss Goerke with respect to workassignments, I would find Miss Goerke's discharge unlawful assumingar-guendothat both Mrs. Howley and Mrs Friedman conveyed to Feigenbaumand/or Kerman Mrs Howley's discredited testimonial version of the con-versation,and that these Respondents discharged her because of an errone-ous belief in the accuracy of these reports. SeeN LR B v. Burnup & Sims,379 U.S 21 (1964),Cusano v. N L R.B,190 F. 2d 898, 902-903 (C.A 3),Allegheny Pepsi-Cola Bottling Company v. N LR.B.,312 F.2d 529, 531 (C A3, 1962).Indeed,because Miss Goerke's complaints arose from such unlaw-ful discrimination, even if Mrs. Howley's discredited version of the conver-Continued 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe arguments advanced in Respondents' brief rest pri-marily on the testimony of Respondents' witnesses that onJanuary 22-24, Miss Goerke asked Mrs. Howley to deferpreparation of the entire nursing schedule until MissGoerke knew what hours her school schedule would permither to work; that following Miss Goerke'sunsuccessfulregistration efforts she asked for full-time work on the 7-3shift and would accept nothing less; and that during hertermination interview she used obscene language. For thereasonspreviously indicated, I discredit the testimony tothis effect 68However, I conclude that the evidencefailspreponder-antly to show that Respondents discriminatonly withheldwork fromMissGoerke for the period prior to February 2.MissGoerke did not advise Mrs. Howley until January 21about the semester break and that Miss Goerke wantedmore hours during the rest of January; and did not soadviseMrs. Fnedman until later that -week. Moreover,both Mrs. Howley and Mrs. Fnedman did in fact give MissGoerke more hours then called for on the posted schedule;indeed,Mrs. Howley gave her such extra hours the veryday after being asked for them.CONCLUSIONS OF LAw1.Respondents are engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.District 1199 is a labor organization within the mean-ing of Section 2(5) of the Act.3.Respondents have violated Section 8(a)(1) of the Actby threatening employees with reprisals for union activityand by interrogating them with regard to union activity ina manner constituting interference, restraint, and coercion.4.Respondents have violated Section 8(a)(3) and (1) ofthe Act by withholding work from Charlene Goerke be-tween February 2 and 21, 1975, and discharging her onFebruary 21, 1975, in each case to discourage union activi-ty.5.Such unfair labor, practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.6.Respondents have not, in violation of Section 8(a)(3)and (1) of the Act, withheld work from Charlene Goerkebetween January 11 and February 1, 1975, inclusive.THE REMEDYHaving found that Respondents have violated the Act incertain respects, I shall recommend that Respondents berequired to cease and desist therefrom. Because Respon-dents' unfair labor practices include the discriminatory dis-charge of an employee leader in the organizing campaign,an unfair labor practice which "goes to the very heart ofthe Act"(N.L.R.B. v. United Mineral & Chemical Corpora-sation wereaccurate(supra,In. 46) that conversation could not serve as alegal justification forMiss Goerke's discharge.N.L R.B v M & B Head-wear Co, Inc.,349 F 2d 170, 174 (C A. 4, 1965),Mueller Brass Company,204NLRB 617, 620 (1973), enfd. 501 F.2d 680 (C.A. 5, 1974)68 In my view, the evidence herein meets the requirements of the portionofLozano Enterprises v. N L.R B,357 F.2d 500, 502 (C.A 9, 1966) quotedin Respondents'brief. In any event, I regard suchlanguage inLozanoasirreconcilable withN.L.RB v. Walton Mfg Co.,369 U S. 404 (1962)tion,391 F.2d 829, 837-838 (C.A. 2, 1968) ), and threats todischarge other union adherents, Respondents' unlawfulconduct leads me to anticipate that unless restrained, theywill engage in "continuing and varying attempts to attainthe same end in the future"(N.L.R.B. v. Express PublishingCo., 312 U.S. 426, 437-439). Accordingly, I shall recom-mend that Respondents be required to cease and desistfrom infringing on employee rights in any other manner.Pan American Exterminating Co, Inc.,206 NLRB 298(1973);N.L.R.B. v. Southern Transport, Inc.,343 F.2d 558,560-561 (C.A. 8, 1965). I shall also recommend that Re-spondents be required to offer Charlene Goerke immediatereinstatement to the job of which she was unlawfully de-prived, 'or, in the event such job no longer exists, to a sub-stantially equivalent job, without prejudice to her seniorityor other rights and privileges, and make her whole for anyloss of earnings by reason of the discrimination against her,by payment to her of a sum of money equal to that whichshe would have earned, but for the discrimination againsther, from February 2, 1975, to the date of a valid offer ofreinstatement, less her net earnings during this period,69 tobe computed in the manner described in P.W. WoolworthCompany,90 NLRB 289 (1962), with interest as describedinIsis Plumbing & Heating Co.,138 NLRB 716 (1950). Inaddition, I shall recommend that Respondents be requiredto post appropriate notices.Upon the foregoing findings of fact and conclusions oflaw,- and the entire record in the case, and pursuant toSection 10(c) of the Act, I hereby issue the following rec-ommended Order.ORDER70Respondents Neil Kerman,Melvin Feigenbaum, JacobKresch,and David Kerman, a Co-Partnership,d/b/a Sum-mer Hill Nursing Home, their officers, agents, successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membership in District 1199, NationalUnion of Hospital and Health Care Employees,RWDSU,AFL-CIO,or any other labor organization,by dischargingor withholding work from employees,or otherwise discrim-inating in any manner in respect to their hire or tenure ofemployment or any term Or condition of employment.(b) Interrogating employees concerning their and otheremployees'union membership and activities,in a mannerconstituting interference,restraint,and coercion.(c)Threatening employees with reprisals for activity onbehalf of District 1199 or anyother labor-organization.(d) In any other manner interfering with,restraining, orcoercing their employees in the exercise of rights guaran-teed them in Section 7 of the Act.-2.Take the following affirmative action designed to ef-fectuate the policies of the Act:69 Such net earnings shall not include earnings from Respondents prior toher discharge70 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order and all objections thereto shall hedeemed waived for all purposes. SUMMER HILL NURSING HOME(a)Offer Charlene- Goerke immediate reinstatement toher former job or, if her former job no longer exists, to asubstantially equivalent job, without prejudice to her se-niority or other rights and privileges, and make her wholefor any loss of pay she may have suffered by reason of thediscrimination against her,in the manner set forth in thesection of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary or useful to an analysis of the amount of backpay dueunder the terms of this Order.(c)Post at their place of business in Old Bridge, NewJersey, copies of the attached notice marked "Appen-dix." 71 Copies of the notice, on forms provided by the Re-gional Director for Region 22, after being duly signed byRespondents' representatives, shall be posted by Respon-dents immediately upon receipt thereof, and be maintainedby themin conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondents to insure that the saidnotices are not altered, defaced or covered by any othermaterial.(d)Notify the Regional Director for Region 22, in writ-ing, within 20 days after receipt of this Order, what stepsRespondents have taken to comply herewith.IT IS FURTHER RECOMMENDED that the complaint is dis-missed to the extent that it alleges discrimination againstCharlene Goerke effective prior to February 2, 1975.71In the event that the Board's Order is enforced by a Judgment of theUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board"shall read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED By ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties had the opportunity topresent their evidence, it has been decided that we violated447the law and we have been ordered to post this notice. Weintend to carry out the Order of the Board and abide bythe following:The NationalLaborRelations Act give employees thefollowing rights:To engage in self-organizationTo form,join, or assist any unionTo bargain collectively through representatives oftheir own choosingTo engage in activities together for the purpose ofcollective bargaining or other mutual aid or protec-tion-To refrain from any such activities.WE WILL NOTthreaten to punish our employees foractivityon behalf of District 1199, National Union ofHospital and Health Care Employees,RWDSU,AFL-CIO,or any other labor organization.WE WILL NOTask our employees about union activityin a manner constituting interference,restraint,or-coercion.WE WILL NOT discharge,withhold work from, orotherwise discriminate against any employee to dis-courage membership in District 1199 or any otherunion.WE WILL offerCharlene Goerke reinstatement to herold job or, ifthatjob no longer exists, to a substantial-ly equivalentjob, and make her whole, with interest,for loss of pay resultingfromher failure to get workand her termination.Our employees are free to exercise any or all these rights,including the right to join or assist District 1199 or anyother union.Our employees are also free to refrain fromany or all such activities,except to the extent that unionmembership may be requiredby a collective-bargainingagreement as a condition of continued employment,as per-mitted bythe proviso to Section8(a)(3) of the Act.-WE WILL NOTin any manner interfere with, restrain, orcoerce employees in the exercise of these rights.NEIL KERMAN, MELVIN FEIGENBAUM, JACOBKRESCH AND DAVID KERMAN, A CO-PARTNERSHIP,d/b/aSUMMER HILL NURSING HOME